Scott, J.
delivered the opinion of the Court.
It was properly said by the counsel for the prisoner, that there is no question of law involved in this case.
The distinction between murder, manslaughter, and excusable homicide, is well settled ; has been frequently adverted to by this Court; and we feel no difficulty in applying the settled rules of law to the facts of this case.
The prisoner was a volunteer in the affray which resulted in the death of the deceased. When he dismounted from his horse and armed himself with a deadly instrument, he had neither been threatened with, nor was he in the slightest danger of, bodily injury or molestation of any sort.
To say the least, he, without the smallest necessity, or the slightest provocation, deliberately armed himself with the fatal weapon, sought a conflict and killed his adversary.
In so doing he was guilty of murder, without reference to the old grudge. Connecting his conduct with that grudge and his recent threats, it would be difficult to reduce his offence to murder in the second degree. Upon the whole, the Court is unanimously of opinion, that the conviction was right, and the motion for a new trial properly refused.
Writ of error refused.